     Case 2:16-cv-02681-AWI-EPG Document 76 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STAND UP FOR CALIFORNIA!, et al.,                 No. 2:16-cv-02681-AWI-EPG
12                       Plaintiff,
13           v.                                         ORDER GRANTING UNOPPOSED MOTION
                                                        FOR EXTENSION OF TIME
14    UNITED STATES DEPARTMENT OF
      THE INTERIOR, et al.,                             (ECF No. 75)
15
                         Defendants.
16
      And
17    NORTH FORK RANCHERIA OF MONO
      INDIANS,
18
                         Intervenor Defendants
19

20          On September 11, 2020, Defendants United States Department of the Interior, the

21   Secretary of the Interior, the Assistant Secretary-Indian Affairs, and the Bureau of Indian Affairs

22   (“Federal Defendants”) filed an unopposed motion for extension of time for the Federal

23   Defendants and Defendant-Intervenor North Fork Rancheria of Mono Indians to file their

24   respective Combined Renewed Cross-Motions for Summary Judgment and Oppositions to Stand

25   Up for California!’s Renewed Motion for Summary Judgment from September 30, 2020 to

26   October 30, 2020. (ECF No. 75).

27          Finding good cause, the Court GRANTS Federal Defendants’ motion.

28   ///
                                                       1
     Case 2:16-cv-02681-AWI-EPG Document 76 Filed 09/14/20 Page 2 of 2

 1          Accordingly, it is HEREBY ORDERED that:

 2          1.      Federal Defendants and defendant-intervenor shall have until October 30, 2020 to

 3   file their respective combined renewed cross-motions for summary judgment and oppositions to

 4   plaintiffs’ renewed motion for summary judgment.

 5          2.      Plaintiffs shall have until December 7, 2020 to file their combined reply in support

 6   of their cross-motion for summary judgment and opposition to defendants’ and defendant

 7   intervenor’s cross-motions for summary judgment.

 8          3.      Federal Defendants and defendant-intervenor shall have until January 7, 2021 to

 9   file their replies in support of their cross-motions for summary judgment.

10
     IT IS SO ORDERED.
11

12      Dated:     September 14, 2020                         /s/
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
